Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 1 of 25 Pageid#: 2846



                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF VIRGINIA
                                          ROANOKE DIVISION

  MOUNTAIN VALLEY PIPELINE, LLC,                               )
                                                               )
           Plaintiff,                                          )
                                                               )
  v.                                                           )       Civil Action No. 7:19-cv-679
                                                               )
  4.31 ACRES OF LAND, OWNED BY                                 )       By: Elizabeth K. Dillon
  JAMES T. CHANDLER AND KATHY E.                               )           United States District Judge
  CHANDLER,                                                    )
                                                               )
              Defendants.

                         AMENDED MEMORANDUM OPINION AND ORDER 1

          Plaintiff Mountain Valley Pipeline (MVP) is constructing an interstate natural gas pipeline.

 MVP commenced a condemnation action under the Natural Gas Act, 15 U.S.C. § 717 et seq., to

 acquire easements on numerous properties, including these properties located in Roanoke County

 and owned by defendants/landowners James and Kathy Chandler. On March 9, 2018, the court

 entered an order in the primary condemnation case, Mountain Valley Pipeline LLC v. Easements to

 Construct, Case No. 7:17-cv-492 (W.D. Va.) (Dkt. No. 727), granting MVP immediate possession

 of the easements on these properties.

          MVP moves to exclude the expert testimony of Dennis Gruelle, for summary judgment on

 the issue of just compensation, and to exclude various categories of evidence in an omnibus motion

 in limine. (Dkt. Nos. 16, 18, 20.) Defendants move to exclude the expert testimony of Joseph

 Thompson, to exclude certain evidence and testimony, and for a jury view. (Dkt. Nos. 26, 31, 33.)

 At the motions hearing, MVP represented that it did not oppose defendants’ motion to exclude




          1
            The original version of this opinion and order, issued on March 31, 2021, stated (at the bottom of page 12 and
 now on page 13) that “If the court determines that the three tracts do not constitute a single larger parcel then the
 valuation as such may not be excluded as irrelevant.” (Dkt. No. 71 at 12 (emphasis added).) This amended order is
 issued to correctly state that “If the court determines that the three tracts do not constitute a single larger parcel, then the
 valuation as such may be excluded as irrelevant.”
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 2 of 25 Pageid#: 2847



 certain evidence and testimony (Dkt. No. 31), and the court granted that motion by oral order (Dkt.

 No. 42). The other motions were taken under advisement.

        The trial in this matter was originally scheduled for September 21, 2020. On September 9,

 2020, the court granted defendants’ motion for a continuance, and the trial has been rescheduled to

 begin on May 10, 2021. Months later, on February 24, 2021, defendants moved for leave to

 supplement their expert designation of Gruelle with a supplemental expert report. (Dkt. No. 65.)

 MVP has also moved for a trial by videoconference, asserting that the motion will be moot if the

 court excludes Gruelle’s testimony and grants MVP’s motion for summary judgment. (Dkt. No.

 67.)

        For the reasons stated below, MVP’s motion to exclude Gruelle’s testimony will be granted

 in part and denied in part; MVP’s motion for summary judgment will be denied; and MVP’s motion

 in limine will be granted in part and denied in part. Defendants’ motion to exclude Thompson’s

 testimony will be denied; defendants’ motion for leave to supplement will be denied; defendants’

 motion for a jury view will be granted; and MVP’s motion for trial by videoconference is taken

 under advisement. Of course, with regard to motions in limine, the court may revisit these rulings

 at trial, depending on the evidence elicited and the context in which the evidence is offered.

                                          I. BACKGROUND

        MVP has condemned easements on two contiguous tracts of land owned by defendants. The

 first property is identified as VA-RO-060. The property includes a 3-acre parcel and a 71.208-acre

 parcel that was acquired by defendants on December 24, 2017. The property is improved by a

 single-family residence served by private well and septic. The property has no frontage on a

 publicly owned and maintained street. A private right of way known as Green Hollow Drive

 provides access to the property. (See Thompson Appraisal of VA-RO-060, Dkt. No. 17-1.)




                                                  2
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 3 of 25 Pageid#: 2848



        The second property is identified as VA-RO-061. The tract includes 37.46 acres of land

 improved by a single-wide trailer and a dilapidated cabin. Defendants acquired the tract on

 November 4, 2005. The property has no public road frontage and is accessed by Green Hollow

 Drive. (See Thompson Appraisal of VA-RO-061, Dkt. No. 17-2.)

        The subject properties are zoned Agricultural and Residential District. (Dkt. No. 17-1 at 28;

 Dkt. No. 17-2 at 22.) The zoning ordinance for the district allows only low-density development

 and requires that each subdivided lot have frontage on a publicly owned and maintained street.

 Roanoke County Zoning Ordinance, Sec. 30-34-3(A).

        The private right of way to access both properties is maintained by defendants and other

 landowners who use it to access Route 221. (Dkt. No. 17-4.) Defendant Kathy Chandler confirmed

 at the immediate possession hearing that Green Hollow Drive is a private road. (Dkt. No. 17-5.)

 Neither the Virginia Department of Transportation (VDOT) nor Roanoke County maintains the

 private right of way. (Dkt. No. 17-3, Exhibit 1.)

                                            II. DISCUSSION

 A. Legal Standards

        The motions present various issues of just compensation in eminent domain cases as well as

 issues involving the qualification of experts and their reliability and relevance. Legal standards

 regarding the same are set forth herein.

        1. Summary judgment

        Summary judgment should be granted if “the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A material fact is one that

 “might affect the outcome of the suit under the governing law.” Spriggs v. Diamond Auto Glass,




                                                  3
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 4 of 25 Pageid#: 2849



 242 F.3d 179, 183 (4th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

 (1986)). A dispute of material fact is “genuine” if sufficient evidence favoring the non-moving

 party exists for the trier of fact to return a verdict for that party. Anderson, 477 U.S. at 248–49.

        The moving party bears the initial burden of showing the absence of a genuine dispute of

 material fact. Celotex, 477 U.S. at 323. Once the moving party makes this showing, however, the

 opposing party may not rest upon mere allegations or denials, but rather must, by affidavits or other

 means permitted by the Rule, set forth specific facts showing that there is a genuine issue for trial.

 See Fed. R. Civ. P. 56(c), 56(e). All inferences must be viewed in a light most favorable to the non-

 moving party, but the nonmovant “cannot create a genuine issue of material fact through mere

 speculation or the building of one inference upon another.” Beale v. Hardy, 769 F.2d 213, 214 (4th

 Cir. 1985).

        Rule 56 applies in this case because the rule governing condemnation proceedings in federal

 court (Rule 71.1) has no provisions governing summary judgment. See Fed. R. Civ. P. 71.1(a);

 United States v. Tree Removal Rights, NO. 3:17-CV-128-DMB-RP, 2018 WL 6072008, at *1 (N.D.

 Miss. Nov. 19, 2018). Summary judgment is appropriately granted in a condemnation case when

 there is no genuine issue of material fact regarding the fair market value of the property to be taken.

 See Tree Removal Rights, 2018 WL 6072008, at *1; Equitrans, L.P. v. 0.56 Acres, No. 1:15-cv-106,

 2016 WL 3982479, at *1 (W.D.W. Va. July 22, 2016) (“Several courts have granted summary

 judgment for plaintiffs in condemnation actions regarding the amount of just compensation owed

 where there was no genuine issue of material fact regarding the fair market value of the property to

 be taken.”) (collecting cases).




                                                   4
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 5 of 25 Pageid#: 2850



        2. Just compensation for partial permanent takings, including severance damages

        The Takings Clause of the Fifth Amendment prohibits the taking of private property without

 just compensation. Lingle v. Chevron U.S.A., Inc., 544 U.S. 528, 536 (2005). When the

 government condemns private property for a public purpose, it must pay just compensation for that

 property. Just compensation is the monetary equivalent of the property taken, and the federal courts

 have employed the concept of “fair market value” to determine the condemnee’s loss. United States

 v. 564.54 Acres of Land, 441 U.S. 506, 510–11 (1979); Almota Farmers Elevator & Warehouse Co.

 v. United States, 409 U.S. 470, 473–74 (1973).

        Unless otherwise proscribed by Congress, federal law governs “questions of substantive

 right, such as the measure of compensation” for federal courts in condemnation proceedings.

 United States v. Miller, 317 U.S. 369, 379–80 (1942); see also Tenn. Gas Pipeline Co. v. Permanent

 Easement for 1.7320 Acres, No. 3:cv-11-028, 2014 WL 690700 (M.D. Pa. Feb. 24, 2014)

 (unpublished) (concluding that federal law applies in determinations of just compensation under the

 Natural Gas Act). The Fourth Circuit defines just compensation in a case of partial taking as “the

 value of the land taken plus the depreciation in the market value of the remainder.” United States v.

 97.19 Acres of Land, 582 F.2d 878, 881 (4th Cir. 1978) (citing W. Va. Pulp & Paper Co. v. United

 States, 200 F.2d 100, 104 (4th Cir. 1952)). Moreover, “value [of the condemned land] is to be

 ascertained as of the date of taking.” Miller, 317 U.S. at 374.

        In W. Va. Pulp & Paper, the Fourth Circuit recognized the well-settled principle that

 “whenever there has been an actual physical taking of a part of a distinct tract of land, the

 compensation to be awarded includes not only the market value of that part of the tract

 appropriated, but the damage to the remainder resulting from that taking, embracing, of course,

 injury due to the use to which the part appropriated is to be devoted.” 200 F.2d at 102. The court




                                                   5
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 6 of 25 Pageid#: 2851



 recognized that the landowner was damaged not only by the loss of the land, but also by the

 proposed use that caused depreciation to the remainder, and therefore was entitled to be awarded a

 sum that “would put it in as good position pecuniarily as it would have been if its property had not

 been taken.” Id. at 103. The measure of this sum was “the value of the land taken plus the

 depreciation in the market value of the remainder due to the use made of the part taken.” Id. at 104;

 see also 97.19 Acres of Land, 582 F.2d at 881 (citations omitted) (explaining that severance

 damages to the remainder, if any, are measured as “the difference in market value of the residue

 before and after the taking”).

        3. Damages for perceived market negative influences

        In a previous opinion, this court analyzed the law that governs testimony about damages

 resulting from perceived market negative influences, such as the perceived danger, or unsafe nature,

 of pipelines. See MVP v. 1.23 Acres (Eagle’s Nest & Sizemore), Civil Action Nos. 7:18-cv-00610,

 7:18-cv-00612, 2019 WL 8918915 (W.D. Va. July 12, 2019). The court will not repeat that entire

 analysis here, but merely incorporates it by reference. By way of summary, the court held that, to

 be admissible, an expert’s opinions with regard to some hazard incident to the use of the property

 taken must be supported by some evidence that the hazards are reasonably probable and more than

 just speculative. Moreover, there must be a nexus between those hazards and/or the public

 perception in the marketplace—specifically, the marketplace for that property—and a diminution in

 value of the property. In other words, there must be a causal link between the hazard inherent in the

 taking and a direct loss in the marketplace. United States v. 760.807 Acres of Land, 731 F.2d 1443,

 1448 (9th Cir. 1984); see also Atl. Coast Pipeline LLC v. 0.07 Acres, No. 3:18-cv-00006, 2019 WL

 2527571, at *14–17 (W.D. Va. June 19, 2019) (excluding an expert environmental professional’s

 opinion about a natural gas pipeline’s effect on property value because the analysis was not linked




                                                 6
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 7 of 25 Pageid#: 2852



 to the specific property’s value and was therefore irrelevant to the determination of just

 compensation).

        4. Just compensation for temporary taking

        Just compensation for a temporary taking is limited to the market rental value of the

 property subject to the temporary taking. See United States v. Banisadr Bldg. Joint Venture, 65

 F.3d 374, 378 (4th Cir. 1995); see also MVP v. 1.89 Acres (Briarwood), Civil Action No. 7:19-cv-

 00078, 2019 WL 6467833, at *3 (W.D. Va. Dec. 2, 2019).

        5. Expert testimony

        Federal Rule of Evidence 702 and the standards established in Daubert v. Merrell Dow

 Pharmaceuticals, Inc., 509 U.S. 579 (1993), govern admissibility of expert testimony. Rule

 702 states:

                A witness who is qualified as an expert by knowledge, skill, experience,
                training, or education may testify in the form of an opinion or otherwise
                if:
                (a) the expert’s scientific, technical, or other specialized knowledge
                will help the trier of fact to understand the evidence or to determine a
                fact in issue;
                (b) the testimony is based on sufficient facts or data;
                (c) the testimony is the product of reliable principles and methods; and
                (d) the expert has reliably applied the principles and methods to the
                facts of the case.

 Fed. R. Evid. 702.

        Before considering whether a proffered expert’s testimony is reliable, the court first

 determines whether the witness qualifies as an expert. A witness may qualify as an expert on the

 basis of “knowledge, skill, experience, training, or education.” Fed. R. Evid. 702. The expertise

 must relate to the areas in which the expert is expressing opinions. See Thomas J. Kline, Inc. v.

 Lorillard, Inc., 878 F.2d 791, 800 (4th Cir. 1989). Exclusion should occur only where all bases for

 expertise are lacking with regard to the issue for which the opinion is offered, and a proffered expert



                                                  7
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 8 of 25 Pageid#: 2853



 “need not be precisely informed about all details of the issues raised in order to offer an opinion.”

 Kopf v. Skyrm, 993 F.2d 374, 377 (4th Cir. 1993) (quoting Thomas J. Kline, Inc., 878 F.2d at 799).

        While the test for exclusion may be a “strict one,” Kopf, 993 F.2d at 377, some type of

 relevant expertise is nonetheless required. For example, where experience is one of the bases for a

 witness’s expertise, the witness must “explain how [his] experience leads to the conclusion reached,

 why [his] experience is a sufficient basis for the opinion, and how [his] experience is reliably

 applied to the facts.” Radiance Found., Inc. v. Nat’l Ass’n for the Advancement of Colored People,

 27 F. Supp. 3d 671, 674 (E.D. Va. 2013) (alteration in original) (citations omitted). Additionally, a

 witness’s expertise must be tailored, to some degree, to the specific opinions offered and the

 particular facts in the case; general expertise or knowledge on a broad topic or general field may be

 insufficient, depending on the facts of a case. Shreve v. Sears, Roebuck & Co., 166 F. Supp. 2d

 378, 391–92 (D. Md. 2001) (“The fact that a proposed witness is an expert in one area, does not

 ipso facto qualify him to testify as an expert in all related areas.”) (citing Oglesby v. Gen. Motors

 Corp., 190 F.3d 244, 247 (4th Cir. 1999)).

        After ensuring that an individual qualifies as an expert, this court has an obligation under

 Daubert to act as a gatekeeper and ensure that any testimony concerning scientific, technical, or

 other specialized knowledge offered in support of a party’s claim is “not only relevant, but reliable.”

 509 U.S. at 589; Kuhmo Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999) (quoting same). The

 proponent of the testimony must establish its admissibility, although it need not prove its expert’s

 theory is correct. Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 199 (4th Cir. 2001); Md. Cas. Co.

 v. Therm–O–Disc, Inc., 137 F.3d 780, 783 (4th Cir. 1998). First, the trial court must ask whether

 proffered scientific evidence is valid and reliable. United States v. Barnette, 211 F.3d 803, 815 (4th

 Cir. 2000). Second, the court asks whether the evidence will help the trier of fact, which is




                                                   8
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 9 of 25 Pageid#: 2854



 generally a question of relevance, or “fit.” The court must ask if, assuming the evidence is reliable,

 it will “assist the trier of fact to understand or determine a fact in issue.” Md. Cas. Co., 137 F.3d at

 783 (quoting Daubert, 509 U.S. at 592).

        The court’s role in limiting expert testimony is important: “due to the difficulty of

 evaluating their testimony, expert witnesses have the potential to be both powerful and quite

 misleading.” Cooper, 259 F.3d at 199 (citations omitted). Indeed, “given the potential

 persuasiveness of expert testimony, proffered evidence that has a greater potential to mislead than to

 enlighten should be excluded.” Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir.

 1999). Importantly, “[t]he gatekeeping role of the district court is particularly pronounced in

 condemnation proceedings under Rule 71.1.” United States v. 33.92356 Acres of Land, 585 F.3d 1,

 8 (1st Cir. 2009).

 B. Landowners’ Motion to Supplement Their Expert Designation of Gruelle

        Before the court considers MVP’s motion to exclude Gruelle’s testimony or its motion for

 summary judgment, the court must first determine which of Gruelle’s reports will be considered –

 his initial report or his supplementary report. The proposed supplementation comes more than nine

 months after the deadline for expert disclosures in this case. It also comes months after the deadline

 to respond to MVP’s motion for summary judgment, which was filed on June 2, 2020. Defendants

 were required to come forward with admissible evidence in response to MVP’s summary judgment

 in a timely manner, not months after the deadline for filing a response brief has expired. (See

 Scheduling Order, Dkt. No. 1.) Defendants assert that supplementation of the report is not required

 because Gruelle’s initial report is sufficient. They are only providing a supplement because MVP

 has misunderstood the report. Thus, they merely seek to clarify matters for MVP.

        Defendants argue that the supplementation is proper under Rule 26(e). Rule 26(e)(1)




                                                   9
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 10 of 25 Pageid#: 2855



 requires a disclosing party to “supplement or correct its disclosure or response . . . if the party learns

 that in some material respect the disclosure is incomplete . . . and if the additional or corrective

 information has not otherwise been made known to the other parties . . . .” Here, defendants fail to

 assert that disclosure is incomplete. Indeed, they assert the contrary. They contend the initial

 disclosure and report are complete. Given this position, defendants’ fail to meet the standard for

 supplementation, and the court will deny the motion.

 C. MVP’s Motion to Exclude Expert Testimony by Gruelle

        Now that the court has determined that it is Gruelle’s initial report (Dkt. No. 17-6) under

 consideration, the court can address the motion to exclude his testimony. MVP seeks to exclude his

 testimony on the grounds that a proposed subdivision is not legally permissible and that two of his

 after-sale comparable sales are unreliable.

        In his report, defendants’ appraiser, Dennis Gruelle, while acknowledging that Green

 Hollow Drive, the access road to the property, is private (id. at 3) and that the applicable zoning

 district only allows low density development (id. at 16), asserts that the “subject site is well situated

 for agricultural, commercial and residential uses, including moderate-density residential

 development.” (Id. at 11.) He further notes that the zoning district “restricts lots to at least one acre

 and one hundred and ten feet of linear frontage on a public street.” (Id. at 13.) Gruelle concludes

 that the three parcels have the same highest and best use and meet the test of unity of use. (Id. at

 13.) Then, he concludes that the “highest and best use as vacant would be moderate density

 development with multiple home sites present.” (Id. at 16.) As improved, Gruelle finds that the

 highest and best use of the property would be “the existing residential property with ample area and

 frontage to develop multiple home sites.” (Id.) Overall, Gruelle emphasizes that the properties

 could be used for “high-end residential development.” (Id.) He bases this opinion on there being




                                                   10
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 11 of 25 Pageid#: 2856



 “ample” road frontage for subdivision. (Id.) Ultimately, Gruelle finds a before-take value of

 $1,619,170 and an after-take value of $953,779, for a difference of $665,391. (Id. at 1.)

        For a landowner to claim compensation based on a proposed use, the use must be reasonably

 probable within the reasonably near future. MVP v. 1.85 Acres (Lucki), No. 7:19-cv-00147, 2020

 WL 1067001, at *5 (W.D. Va. Mar. 5, 2020) (citing Olson v. United States, 292 U.S. 246, 255–57

 (1934); United States v. 1.604 Acres of Land, 844 F. Supp. 2d 668, 679 (E.D. Va. 2011)). The test

 for determining highest and best use is whether the proposed use is: (1) physically possible, (2)

 legally permissible, (3) financially feasible, and (4) maximally productive. Id. Zoning ordinances

 can be considered when determining if a use is legally permissible. See United States v. 480.00

 Acres, 557 F.3d 1297, 1307 (11th Cir. 2009); Steffy v. Home Depot, Inc., No. 1:06-cv-2227, 2008

 WL 5189505, at *8 (M.D. Pa. Dec. 10, 2008) (excluding evidence of proposed highest and best use

 that was not permissible under zonings ordinance).

        MVP argues that Gruelle’s highest and best use is not legally permissible because there is no

 public road frontage. It follows then that the lack of that public road access prevents subdivision of

 the property. MVP further notes that this led to: 1) an improper valuation (because Gruelle

 compared the subject properties to properties that can be subdivided: all three of Gruelle’s

 comparable sales have extensive public road frontage that allows high-density subdivision (Dkt. No.

 17-3 at 5 of 10; Dkt. No. 17-6 at 17–25)); and 2) an erroneous finding that the larger parcel doctrine

 applied when it does not because of a lack of unity of use.

        In response, defendants first contend that MVP prevented itself from understanding

 Gruelle’s report by failing to depose him. The court rejects this argument. Rule 26 imposes

 affirmative obligations to disclose expert opinions. Indeed, “the advisory committee intended that

 an expert’s written report be so detailed and complete that it would dispense with the need to depose




                                                 11
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 12 of 25 Pageid#: 2857



 the expert.” Samsung Elecs. Co. v. NVIDIA Corp., 314 F.R.D. 190, 198 (E.D. Va. 2016) (quoting

 Zakit v. Global Linguist Solutions, LLC, No. 1:14-cv-314, 2014 U.S. Dist. LEXIS 139344, at *7

 (E.D. Va. Sept. 30, 2014)); accord Campbell v. United States, No. 3:10-cv-363, 2011 U.S. Dist.

 LEXIS 12305, at *8 (E.D. Va. Feb. 8, 2011).

          Defendants next argue that Gruelle acknowledged that it is a private road, as briefly

 referenced on page 3 of his report describing the property, subdivision of the properties is legally

 permissible because defendants can adjust or relocate their lot lines, and they could legally have a

 family subdivision with private road frontage. Defendants claim that Gruelle’s opinion regarding

 subdivision is “simply an acknowledgement that the Chandlers already have 2 additional tax parcels

 on which residential development can commence without any rezoning or other discretionary

 approval from Roanoke County.” 2 (Dkt. No. 23 at 10.)

          While far from a model of clarity and certainly fodder for vigorous cross examination,

 Gruelle’s report does not mention that “public road” frontage is available, it does not define “low

 density” or “moderate density” development, it does not define subdivision, and it does not explain

 the meaning of “multiple home sites.” The court therefore supposes that defendant’s interpretation

 of the report is feasible. Furthermore, Roanoke County’s zoning and subdivision ordinances do not

 define “low density” or “moderate density” development. Additionally, the definition of

 subdivision in the zoning ordinance includes adjusting or relocating boundary lines. Thus, the court

 will not exclude Gruelle’s testimony because the proposed subdivision would be legally permissible

 if this is indeed what he meant in his report.

          As MVP notes, this reading of the report likely affects his opinions on valuation given the




          2
            It appears, however, that the subdivisions he provides as examples of the same in the area are not family
 subdivisions.



                                                          12
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 13 of 25 Pageid#: 2858



 comparable sales used that have extensive public road frontage and high-density development, but

 that will go to the weight of his opinions. It may also affect the determination under the larger

 parcel doctrine, but the court will hear from the experts at trial as to this issue. If the court

 determines that the three tracts do not constitute a single larger parcel, then the valuation as such

 may be excluded as irrelevant.

         MVP further argues that Gruelle’s testimony should be excluded because two of his

 comparable after sales are unreliable. They assert that the first comparative sale was not

 encumbered by a pipeline easement at the time of the sale, and in the second comparable sale, the

 buyer of the property did not know of the encumbrance. After Sale Comparable 1 occurred on

 December 27, 2017, when John Fulton and Janice Vanessa Brokaw conveyed property to Venkat

 and Anitha Reddy. (Dkt. No. 17-6 at 32.) MVP did not take possession until March 7, 2018. (Case

 No. 7:17-cv-00492, Dkt. No. 582.) After Sale Comparable 2 occurred on April 26, 2018, when

 Lenora Montuori conveyed property to Venkat Reddy. (Dkt. No. 17-6 at 33.) However, Reddy and

 his closing attorney have stated under penalty of perjury that they did not know the property was

 being condemned at the time the deed was recorded. (Case No. 7:17-cv-00492, Dkt. No. 1247-1 at

 11 of 24; Dkt. No. 17-7.) Therefore, MVP contends, the sales of these properties are not reliable

 comparative data for use in valuing the subject properties after the take.

         Defendants argue that MVP’s opposition to After Sale Comparable 1 is “technical,” noting

 that the sale occurred two months after MVP filed its complaint for immediate possession. See

 Case No. 7:17-cv-00492. Because the case filing was a matter of public record, defendants insist

 that the sale was impacted by the prospective easement. Even so, defendants offer only speculation

 that the project influenced the sale. Regarding After Sale Comparable 2, defendants point to the

 court’s ruling that Reddy is not entitled to just compensation for MVP’s acquisition of the




                                                   13
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 14 of 25 Pageid#: 2859



 easement. (Case No. 7:17-cv-00492, Dkt. No. 1440.) This ruling does not contradict or undermine

 Reddy’s assertion that he was unaware of the project. Most importantly, Gruelle stated—

 incorrectly—that the property involved in After Sale Comparable 2 was “purchased based on arm’s

 length transaction without any unusual conditions.” (Dkt. No. 17-6 at 34.)

        Certainly, MVP does not challenge Gruelle’s qualifications or that comparable sales is a

 regularly accepted valuation method. Thus, typically, a determination of whether comparable sales

 are truly comparable and to what extent they are comparable goes to the weight and not the

 admissibility of expert testimony. See, e.g., Jones, 2019 WL 4007924, at *3; Baker, 2019 WL

 4306981, at *5. However, Rule 702 does require that the expert’s testimony is based on sufficient

 facts or data. Moreover, the court has an obligation under Daubert to act as a gatekeeper and ensure

 that any testimony concerning scientific, technical, or other specialized knowledge offered in

 support of a party’s claim is “not only relevant, but reliable.” 509 U.S. at 589; Kuhmo Tire Co. v.

 Carmichael, 526 U.S. 137, 147 (1999) (quoting same).

        Here, Gruelle’s use of After Sale Comparable 1 and 2 goes to admissibility. Gruelle’s

 information about those sales, or lack thereof, is simply wrong or speculative. The data is irrelevant

 and unreliable given the purpose for which he used the data. Thus, the court will exclude Gruelle’s

 testimony with regard to After Sale Comparable 1 and 2. MVP does not assert that any remaining

 after sale comparables are insufficient or unreliable, so he may rely upon any other after sale

 comparables.

 C. MVP’s Motion in Limine

        1. Evidence of fear and stigma of pipelines and claims that buyers would not purchase
           the Property because of the Pipeline

        Because of this court’s previous rulings, Gruelle specifically notes in his report that he

 ignored market perception and fear. As he recognized and this court has previously ruled, fear of



                                                 14
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 15 of 25 Pageid#: 2860



 pipelines when divorced from a link to diminution in market value is inadmissible. See Mountain

 Valley Pipeline, LLC v. 1.85 Acres (Lucki), No. 7:19-cv-0147-EKD, 2020 WL 1067001, at *6

 (W.D. Va. Mar. 5, 2020) (excluding evidence of fear and stigma of pipelines because landowner

 could not link the evidence to a diminution in market value); Mountain Valley Pipeline, LLC v. 1.81

 Acres (Jones), No. 7:18-cv-0151-EKD, 2019 WL 3945272, at *5 (W.D. Va. Aug. 21, 2019)

 (excluding evidence of explosion area because landowners could not link the evidence to a

 diminution in market value); Mountain Valley Pipeline, LLC v.1.30 Acres (Baker), No. 7:18-cv-

 0607-EKD, 2019 WL 4306981, at *5 (W.D. Va. Sept. 11, 2019) (same). As to claims that buyers

 would not purchase the property, this opinion is similar to the one given in Lucki that was excluded

 because “anecdotal conversations relating to various fears or perceptions, without foundation, are

 entirely insufficient as a basis for expert testimony.” 2020 WL 1067001, at *6. Moreover, Gruelle

 provides no link to diminution in market value. Id. Defendants do not respond to MVP’s argument

 that evidence of HUD regulations is inadmissible, so the court will exclude that evidence.

        For these reasons, evidence of fear and stigma, claims that buyers would not purchase the

 properties because of the Pipeline, and HUD regulations are excluded.

        2. Claims that the Pipeline is dangerous or unsafe, evidence of other pipeline accidents
           or incidents

        The court has excluded this type of evidence for similar reasons and will do so again in this

 case. See Doe Creek, 2019 WL 5929283, at *7 (W.D. Va. Nov. 12, 2019) (excluding evidence

 because expert did not “rely on market evidence connecting pipeline safety, accidents, and fear and

 stigma associated with pipeline easements to diminution in value”); Baker, 2019 WL 4306981, at

 *5 (excluding evidence about high consequence areas (HCAs) and the potential impact radius of an

 explosion area in the event of a pipeline rupture because there is no “evidence that any hazard is

 reasonably probable and there is no causal link between any hazard, or perception thereof, and a



                                                 15
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 16 of 25 Pageid#: 2861



 diminution in value of the property”); MVP v. 1.81 Acres (Jones I), Civil Action No. 7:19-cv-

 00151, 2019 WL 3945272, at *5 (W.D. Va. Aug. 21, 2019) (excluding testimony because “an

 expert’s opinions with regard to some hazard incident to the use of the property taken must be

 supported by some evidence that the hazards are reasonably probable and more than just

 speculative. Moreover, there must be a nexus between those hazards and/or the public perception in

 the marketplace . . . and a diminution in value of the property”).

        Defendants agree not to offer evidence of other pipeline accidents or incidents. Defendants

 argue that they should be able to counter MVP evidence on the issue of safety, but MVP states that

 it will not introduce such evidence. 3 Defendants also wish to introduce evidence of pipeline

 markers on the property. MVP does not object to evidence that there will be pipeline markers on

 the property, but MVP does object to evidence of any statements or warnings on the markers.

 Gruelle does not mention pipeline markers or their contents in his report, much less prove a

 connection to diminution in value.

        For these reasons, the court will grant MVP’s motion to exclude claims that the Pipeline is

 dangerous or unsafe and evidence of other pipeline accidents or incidents. The court will allow

 evidence that there are, or will be, pipeline markers on the property. Regarding any desire by

 landowners to introduce evidence of the text on the markers, MVP and landowners have failed to

 provide the court with information about the text on the markers. Lacking this information, the

 court denies the motion regarding this issue without prejudice.

        3. Evidence of alleged impacts and hazards from construction

        This motion does not, as defendants contend, seek to exclude evidence of the property rights

 taken in this case. (Dkt. No. 24 at 10–11.) Instead, MVP is challenging evidence of reports


        3
            If MVP opens the door on this issue, defendants would be allowed to present impeachment evidence.



                                                        16
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 17 of 25 Pageid#: 2862



 concerning alleged hazards and hydrogeological construction impacts posed by the Pipeline that

 Gruelle cites in his appraisal, as well as any evidence that the project will cause soil disruption and

 compaction on the remainder of the property. This evidence is excluded because possible impacts

 and hazards are not inherent in the easement. See Lucki, 2020 WL 1067001, at *7 (excluding

 evidence of uncertain impact to springs, wells, drainage, and soil compaction because compensable

 loss in eminent domain proceedings is limited to risks that are inherent in the easement). MVP

 agrees that defendants can recover for any permanent impact to the land within the easement that

 results from construction. To that extent, MVP’s motion will be granted.

        4. Evidence of appraisals of other properties

        Defendants argue that this evidence should be admissible pursuant to Rule 703. See Fed. R.

 Evid. 703 (Bases of an Expert’s Opinion Testimony). Rule 703 provides that an expert “may base

 an opinion on facts or data in the case that the expert has been made aware of or personally

 observed,” and if “experts in the particular field would reasonably rely on those kinds of facts or

 data in forming an opinion on the subject, they need not be admissible for the opinion to be

 admitted,” but “if the facts or data would otherwise be inadmissible, the proponent of the opinion

 may disclose them to the jury only if their probative value in helping the jury evaluate the opinion

 substantially outweighs their prejudicial effect.” Id. Defendants’ argument does not respond to

 MVP’s argument that the substance of other appraisals is inadmissible hearsay. Rule 703 combined

 with Fed. R. Evid. 702 (Testimony by Expert Witnesses) does not “permit the admission of

 materials, relied on by an expert witness, for the truth of the matters they contain if the materials are

 otherwise inadmissible. Rather, Rule 703 merely permits such hearsay, or other inadmissible

 evidence, upon which an expert properly relies, to be admitted to explain the basis of the expert's

 opinion.” Engebretsen v. Fairchild Aircraft Corp., 21 F.3d 721, 728–29 (6th Cir. 1994). Other




                                                  17
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 18 of 25 Pageid#: 2863



 appraisals are also inadmissible because there is no evidence that the other properties are

 comparable to defendants’ properties. Lucki, 2020 WL 1067001, at *7 (excluding evidence of

 appraisals of other properties because defendant offered no evidence that the other properties are

 comparable to the property at issue).

         5. Evidence of the appraisal prepared to estimate security

         Defendants argue that evidence of the appraisal prepared by Jared Schweitzer and Samuel

 Long to estimate security for defendants’ parcels is admissible because it supports defendants’

 evidence and contradicts MVP’s appraiser, Joseph Thompson. Defendants do not respond to

 MVP’s argument that the report is inadmissible hearsay. See Kirk v. Raymark Indus., Inc., 61 F.3d

 147, 164 (3d Cir. 1995) (“Because an expert witness is charged with the duty of giving his or her

 expert opinion regarding the matter before the court, we fail to comprehend how an expert witness,

 who is not an agent of the party who called him, can be authorized to make an admission for that

 party.”) (emphasis in original); Wilson v. Hartford Ins. Co., No. 2:10-cv-993, 2011 WL 2670199, at

 *2 (W.D. Wash. July 7, 2011) (“Mr. Wilson is mistaken in his belief that a party’s expert report is

 equivalent to a party’s admission within the meaning of Fed. R. Evid. 801(d)(2). An expert is

 expected to form her own opinions, not the opinions of the party who hired her.”). Moreover,

 because Schweitzer and Long are not witnesses in this case, their report is not admissible as a prior

 inconsistent statement. See Fed. R. Evid. 613. The security appraisal is also not admissible under

 Rule 703 because Gruelle did not base his damages opinion on the security appraisal.

         For these reasons, the Schweitzer and Long security appraisal is inadmissible as defendants

 intend to offer it.

         6. Opinions of persons not disclosed as an expert

         Defendants argue that Rule 703 allows Gruelle to testify that his opinion on the highest and




                                                 18
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 19 of 25 Pageid#: 2864



 best use is consistent with the opinions of Larry Florin, Linda DeVito, and others who have not

 been disclosed as experts. (Dkt. No. 17-6 at 16; Dkt. No. 24 at 17–18.) Rule 703 does not allow an

 expert to bolster his opinion by testifying about the opinions of others. See Bresler v. Wilmington

 Tr. Co., 855 F.3d 178, 195 n.17 (4th Cir. 2017) (“[A]n expert witness may not bolster the reliability

 of his own opinion by testifying about a non-testifying expert witness’ credentials and opinion.”).

        Therefore, MVP’s motion will be granted as to opinions of persons not disclosed as experts.

        7. Evidence of possible utility corridor

        Defendants argue that the jury should be informed that state and federal regulations require

 future utility providers to consider the property for additional easements. The possibility of this use

 is speculative, and Gruelle has no evidence linking it to market value. See Baker, 2019 WL

 4306981, at *6 (excluding evidence of utility corridors when the speculative nature of the testimony

 was conceded). If such a taking occurs in the future, the company taking the easement will be

 responsible for just compensation.

        8. Examination of Joseph E. Thompson concerning vacated order

        Defendants do not oppose this motion but reserve the right to use it for impeachment.

 Because MVP does not intend to offer this testimony, the court will grant MVP’s motion.

        9. Evidence of settlement offers and communications

        Defendants do not oppose this motion.

        10. Evidence of amounts paid for easements on other properties

        Defendants agree not to introduce this evidence except for the amount MVP paid to Venkat

 and Anitha Reddy for the easements on VA-RO-061. This is one of Gruelle’s comparable sales in

 his expert report, which the court has excluded. Even if the court had not excluded the sale, a jury

 does not need to know the amount paid for an easement to understand a sale. Moreover, it is “well-




                                                 19
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 20 of 25 Pageid#: 2865



 established that sales to potential condemnors are involuntary sales and as such cannot establish the

 fair market value of comparable property.” Bajwa v. Sunoco, Inc., 329 F. Supp. 2d 726, 733 (E.D.

 Va. 2004). The court will grant MVP’s motion to exclude evidence of amounts paid for easements

 on other properties.

 D. Defendants’ Motion to Exclude Testimony by Joseph Thompson

 Paired Sales

         MVP’s expert, Joseph Thompson, used a sales comparison approach and prepared separate

 appraisals for the properties identified as VA-RO-060 and VA-RO-061. (Dkt. No. 27-1, MVPVA

 007358, 007368.) In the “after-taking” scenario, Thompson used a paired sales analysis to

 determine what adjustment to make to his comparable sales for the pipeline easement. (Id. at

 MVPVA 007363–007368.) In a “paired sales” analysis, the appraiser “identifies pairs of sales that

 are as similar as possible for all but one factor. When the sales are compared, the difference in price

 is best explained by that particular feature that distinguishes the properties.” Jones, 2019 WL

 4007924, at *3. The goal of this analysis is “to isolate the effect that a certain feature, such as a

 natural gas pipeline, has on a property’s market value.” Id.

         Thompson selected four “impacted sales,” sales of tracts that had a 50-foot permanent

 easement for a natural gas transmission line owned by East Tennessee Natural Gas Company. (Id.

 at MVPVA 007363–007368.) Each sale involved single-family residential properties. (Id.) Each

 sale was in the same market area as the Chandler property—Christiansburg, Roanoke, and Salem.

 (Id.)

         After reviewing all single-family sales in the market area for the relevant time, Thompson

 selected four sales that were not encumbered with a pipeline easement. (Id. at MVPVA 007363.)

 Each of these sales were “considered to be most similar in the market to compare to the affected




                                                   20
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 21 of 25 Pageid#: 2866



 parcel.” (Id.) Thompson “selected for comparison to each encumbered sale the single most similar

 sale that was not so encumbered.” (Declaration of Joseph Thompson (Thompson Decl.) ¶ 2, Dkt.

 No. 36-1.)

        Thompson then selected four additional unencumbered sales that he determined were

 superior to the corresponding encumbered sales. (Dkt. No. 27-1 at MVPVA 007363.) A superior

 sale was analyzed to “substantiate a maximum arguable diminution factor.” (Id.) Thompson

 explains that he did this to “determine the upper end of any possible diminution in value caused by

 the pipeline easement on the encumbered sale.” (Thompson Decl. ¶ 3.) Thompson did not make a

 quantitative adjustment to the superior sales.

        Pair Set 1 compared an encumbered property in Christiansburg that sold for $210,000 with a

 similar unencumbered property in Christiansburg that sold for $227,586, indicating an 8%

 diminution in value because of the pipeline. (Dkt. No. 27-1 at MVPVA 007364.) The encumbered

 property was also compared to a superior unencumbered property in Christiansburg that sold for

 $268,000, a 22% differential. (Id.)

        Pair Set 2 compared an encumbered property in Roanoke that sold for $256,000 with a

 similar unencumbered property in Roanoke that sold for $255,000, indicating no diminution in

 value. (Id. at MVPVA 007365.) The encumbered property was also compared to a superior

 unencumbered property in Roanoke that sold for $290,000, a 12% differential. (Id.)

        Pair Set 3 compared an encumbered property in Christiansburg that sold for $293,000 with a

 similar unencumbered property in Christiansburg that sold for $327,900, indicating an 11%

 diminution in value. (Id. at 007366.) The encumbered property was also compared to a superior

 unencumbered property in Christiansburg that sold for $335,000, a 13% differential. (Id.)

        Pair Set 4 compared an encumbered property in Salem that sold for $189,000 with a similar




                                                  21
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 22 of 25 Pageid#: 2867



 unencumbered property in Salem that sold for $189,000, indicating no diminution in value. (Id. at

 007367.) The encumbered property was also compared to a superior unencumbered property in

 Salem that sold for $227,000, a 17% differential. (Id.)

        “Utilizing this methodology, a range for each affected sale [was] indicated from which a

 well-supported adjustment can be deduced.” (Id. at 007363.) “Considering the location of the

 pipeline and potential impact on the property,” Thompson concluded that a 15% adjustment was

 appropriate for the MVP easement. (Id. at 007368.) Thompson applied this adjustment to each of

 his comparable sales to estimate the value of the property after the taking. (Id. at 007368–007369.)

        Defendants argue that Thompson’s after-take values are fundamentally flawed because he

 failed to properly apply approved appraisal methodology for the use of paired sales. Defendants

 acknowledge the court’s prior reasoning that challenges to the sufficiency of comparison between

 paired sales generally goes to the weight of the evidence. See, e.g., Jones, 2019 WL 4007924, at

 *3; Baker, 2019 WL 4306981, at *5. Defendants state that they are not challenging the similarity or

 lack of similarity between Thompson’s matched pair sets, but instead challenge the flawed

 methodology he employed in performing his paired sales analysis due to his failure to make

 adjustments to the various properties he analyzed. However, Thompson did not adjust anything

 because it is his position that nothing needed to be adjusted. Defendants do not provide any

 evidence or factual support for the proposition that adjustments were necessary for Thompson to

 conduct a reliable paired sales analysis.

        In support, defendants note a vacated ruling by this court that excluded an opinion given by

 Thompson in MVP v. 10.67 Acres (Doe Creek), Case No. 7:18-cv-00609. (See Dkt. No. 55.) MVP

 objects to defendants’ citation to this ruling because it has been vacated. In any event, the issues in

 Doe Creek were different because adjustments were required with regard to those sales. Here, it is




                                                  22
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 23 of 25 Pageid#: 2868



 asserted that no adjustments are required. For these reasons, defendants’ motion to exclude

 Thompson’s report will be denied as to these paired sales.

 Rebuttal Report

        Defendants also move to exclude Thompson’s rebuttal report because the opinions do not

 comply with Rule 26(a)(2)(B) or the Uniform Standards of Professional Appraisal Practice

 (USPAP). The court will deny this part of the motion and allow the rebuttal report.

        The disclosures are letters to MVP counsel Seth Land, and defendants maintain that the

 letters constitute neither appraisal reports, or appraisal review reports under USPAP, do not fulfill

 the requirements of Rule 26(a)(2)(B) of providing a written report, and are the result of MVP’s

 counsel interfering in the full reporting of Thompson’s opinions in an effort to disclose to the jury

 only those opinions which would be best for MVP’s position at trial.

        Thompson, however, is not required to file a complete review appraisal and can limit his

 rebuttal report to the errors made by Gruelle in his highest and best use analysis and comparable

 sales. Thompson did not need to file a rebuttal report on subjects about which he does not intend to

 testify. MVP also states that counsel did not write Thompson’s rebuttal report, and the opinions are

 Thompson’s own opinions, which Thompson states in his letter. Additionally, the USPAP Rule 4-1

 allows written or oral reports, and defendants’ challenge based on USPAP goes to weight, not

 admissibility.

 E. MVP’s Motion for Summary Judgment

        In a condemnation action, the landowner has the burden of proving the amount of just

 compensation owed by the condemnor. See United States ex rel. TVA v. Powelson, 319 U.S. 266,

 273 (1943); United States v. 69.1 Acres, 942 F.2d 290, 292 (4th Cir. 1991). MVP argues that

 defendants have not met their burden of proof because Gruelle’s opinions are inadmissible. See




                                                  23
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 24 of 25 Pageid#: 2869



 MVP v. 1.89 Acres (Briarwood), No. 7:19-cv-00078, 2019 WL 6467833, at *3–4 (W.D. Va. Dec. 2,

 2019) (granting summary judgment to condemnor where landowners did not provide admissible

 evidence on the issue of just compensation). Accordingly, MVP contends that the court should

 enter judgment and award compensation in the amount determined by MVP’s expert, Joseph

 Thompson. As noted above, the court has not excluded Gruelle’s testimony, so the motion will be

 denied. 4

 F. Defendants’ Motion for a Jury View

         Defendants move for a jury view of the subject property during trial. MVP does not object.

 While a jury view is not required by law, the court agrees that an in-person jury view is helpful,

 where practicable, because the jury is to determine the just compensation for the taking. Thus, the

 court will grant the motion for a jury view subject to the conditions during the trial dates regarding

 logistics (including, but not limited to, access to the property, weather, and transportation), security

 (including, but not limited to, the health and safety of the jurors, parties, counsel, and court

 personnel), and time constraints. Should the court determine that an in-person jury view is not

 practicable at the time of trial, then the parties will have the opportunity to use photographs, or pre-

 recorded or live video.

                                                III. CONCLUSION

         For the reasons stated herein, MVP’s motion to exclude the testimony by Dennis Gruelle

 (Dkt. No. 16) is GRANTED IN PART and DENIED IN PART—it is granted with respect to After

 Sale Comparable 1 and 2 but is denied with respect to the proposed subdivision; MVP’s motion for

 summary judgment (Dkt. No. 18) is DENIED; MVP’s motion in limine (Dkt. No. 20) is GRANTED


         4
           Even if Gruelle’s testimony had been excluded, defendants state that they would rely on their own testimony
 regarding valuation, upon the jury view, and upon their challenge to Thompson’s testimony. Given the court’s ruling, it
 need not decide these issues. MVP contends that the Chandlers cannot testify regarding value for various reasons,
 including untimely disclosure, but no motion in limine is before the court as to this issue.



                                                         24
Case 7:19-cv-00679-EKD-RSB Document 75 Filed 04/12/21 Page 25 of 25 Pageid#: 2870



 IN PART and DENIED IN PART—it is granted as to part one (evidence of stigma, claims that

 buyers would not purchase because of Pipeline, and HUD regulations), granted in part as to part two

 (Pipeline is dangerous or unsafe, other pipeline accidents or incidents), denied in part as to part two

 (evidence of pipeline markers), and denied in part without prejudice as to part two (information

 about text on pipeline markers), granted as to part three (evidence of alleged impact of hazards from

 construction not inherent in the easement), granted as to part four (appraisals of other properties),

 granted as to part five (evidence of appraisal prepared to estimate security), granted as to part six

 (opinions of persons not disclosed as experts), granted as to part seven (evidence of possible utility

 corridor), granted as to part eight (examination of Joseph E. Thompson regarding vacated order),

 granted as to part nine (evidence of settlement offers and communications), and granted as to part

 ten (amounts paid for easements on other properties); defendants’ motion to exclude testimony by

 Joseph E. Thompson (Dkt. No. 26) is DENIED; defendants’ motion for leave to supplement (Dkt.

 No. 65) is DENIED; defendants’ motion for a view of the subject property (Dkt. No. 33) is

 GRANTED subject to conditions on the dates of trial; and MVP’s motion for trial by

 videoconference (Dkt. No. 67) is TAKEN UNDER ADVISEMENT.

        The clerk of court is directed to send copies of this memorandum opinion and order to

 counsel of record.

        Entered: April 12, 2021.




                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




                                                  25
